91 F.3d 159
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donald Edward BREEN, Petitioner-Appellant,v.STATE of Oklahoma;  Attorney General of the State ofOklahoma, Respondents-Appellees.
No. 95-5280.
United States Court of Appeals, Tenth Circuit.
July 2, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
This pro se appeal is from the denial of a petition for writ of habeas corpus by the district court.  Petitioner appeals on the ground that the district court erred in failing to find violations of the constitution or a federal law in the allegations related to the circumstances surrounding petitioner's guilty plea.


4
All of petitioner's allegations relate to alleged failures on the part of the sentencing court to fully inform petitioner's of possible collateral consequences to his guilty plea in the event that he might at some time in the future commit another crime.  We are required to examine the appeal of a denial of a writ of habeas corpus to determine whether the petitioner has sufficiently alleged a denial of a federal constitutional right.  AntiTerrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 28 U.S.C. § 2253(c).  We have examined and construed liberally the pleadings in this case and have determined that the allegations in the original petition and those raised on appeal are not sufficient to allege a denial of any federal constitutional right.  Lennox v. Evans, No. 96-6041, 1996 WL 343632 (10th Cir.1996).  We therefore decline to issue a certificate of appealability.  Appeal DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3